EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated September 10, 2014, with respect to the consolidated financial statements, schedule, and internal control over financial reporting included in the Annual Report of LSI Industries Inc. on Form 10-K for the year ended June 30, 2014. We hereby consent to the incorporation by reference of said reports in the Registration Statements of LSI Industries Inc. on Forms S-3 (File No. 333-169266 and File No. 333-191032) and on Forms S-8 (File No. 333-11503, File No. 333-91531, File No. 333-100038, File No. 333-100039, File No. 333-110784, File No. 333-169264, File No. 333-183747, and File No. 333-186446). /s/ GRANT THORNTON LLP Cincinnati, Ohio September 10, 2014
